*443Opinion by
Tilson, J.
In accordance with, stipulation of counsel the merchandise consisting of hemmed or hemstitched handkerchiefs or woven mufflers, block-printed by hand, in chief value of silk, valued at more than $5 per dozen, was held dutiable at 35 percent under paragraph 1209, as amended by the United Kingdom Trade Agreement, T. D. 49753. Abstract 46985 followed. It was further stipulated that the hemmed or hemstitched mufflers or handkerchiefs, not block-printed by hand, in chief value of silk, and valued at more than $5 per dozen, are similar to those involved in Abstract 46832, and the claim at 45 percent under paragraph 1209 and T. D. 49753 was therefore sustained.